LOUIS B. BUTLER, JR., J.
¶ 147. (concurring). The lead opinion holds that the jury award of noneconomic damages for pre-death claims to Robert Bartholomew (Bartholomew) is governed by the cap set forth in Wis. Stat. § 893.55(4)(d) (2003-04).1 Lead op., ¶ 129. As the lead opinion recognizes, however, no cap applies to these noneconomic damages in this case because § 893.55(4)(d) was held unconstitutional in Ferdon v. Wisconsin Patients Comp. Fund, 2005 WI 125, 284 Wis. 2d 573, 701 N.W.2d 440. Lead op., ¶ 129. The lead opinion also holds that the jury's $350,000 award for Bartholomew's post-death loss of society and companionship stands; it is within the wrongful death cap. Id.
¶ 148. In reaching this decision, the lead opinion adopts "essentially the position taken by the concurring opinion in Maurin [v. Hall, 2004 WI 100, 274 Wis. 2d 28, 682 N.W.2d 866.]" Lead op., ¶ 127. The lead opinion concludes that Maurin's interpretation of Wisconsin's medical malpractice and wrongful death statutes to impose a single global wrongful death cap on all non-economic damages is flawed because it failed to take into account the well-established distinction between *98actions for pre-death and post-death actions for damages. Id. The lead opinion further concludes that the legislature adopted two separate caps, one for pre-death claims and one for post-death claims, and that both claims can be stacked up to the separate limits of the applicable respective cap. Id. The lead opinion would accordingly overturn the contrary holding in Maurin and reverse the decision of the court of appeals in this case.
¶ 149. Justice Roggensack's concurring/dissenting opinion, on the other hand, concludes that Maurin correctly decided that the legislature created an occurrence-based cap on the recovery of all noneco-nomic damages that arise from medical malpractice, to which all plaintiffs and all types of claims are subject. Justice Roggensack's concurrence/dissent, ¶ 174. Justice Roggensack also concludes that Maurin does not prevent selecting whichever cap on noneconomic damages the plaintiffs prefer. Id. She would not overrule Maurin, but does concur in the mandate to reverse the court of appeals. Id.
¶ 150. The lines drawn in each of these opinions are essentially the same lines drawn in Maurin. The lead opinion (and the Maurin concurrence) seeks to preserve all pre-death and post-death common law claims as separate and distinct, in spite of legislation to the contrary. Justice Roggensack's opinion (and the majority in Maurin) rewrites that legislation in the face of express language to the contrary. Although I agree with today's mandate, I write separately because I respectfully disagree with both opinions' analyses regarding the interaction between the statutory limits on recovery for injuries caused by medical malpractice and the statutory limits on recovery for medical malpractice that results in wrongful death. I essentially conclude *99that the position advocated by Dr. Hall and the Patients Compensation Fund in Maurin properly interprets Wisconsin's statutory scheme, as it then existed.2 In other words, Wis. Stat. § 893.55(4)(d) then provided a global cap for pre-death and post-death noneconomic damages. That statute was subsequently held to be unconstitutional in Ferdon, so that the global cap no longer exists in this case. The wrongful death cap remains in the wrongful death action. Accordingly, I respectfully concur.
¶ 151. The lead opinion relies on Wis. Stat. § 655.017 (2003-04) in concluding that the amount recoverable for medical malpractice injuries is found in Wis. Stat. § 893.55(4)(d) and (f). Lead op., ¶¶ 78-79. *100The lead opinion concludes that there are two separate and independent caps: "a medical malpractice cap for noneconomic damage's for pre-death claims and a wrongful death cap for noneconomic damages for post-death claims." Id., ¶ 16. Under the lead opinion's decision, neither subsection controls nor impacts the other.
¶ 152. The lead opinion is correct, up to a point. The distinction between claims for noneconomic damages for a victim's pre-death pain and suffering (survival actions) and claims for noneconomic damages for post-death (wrongful death) injuries is well-established in Wisconsin law. Lead op., ¶ 54 (citing Koehler v. Waukesha Milk Co., 190 Wis. 52, 56, 208 N.W. 901 (1926)). See also Brown v. The Chicago & Nw. Ry. Co., 102 Wis. 137, 142, 77 N.W. 748 (1898), reh. den., 78 N.W. 771 (1899); Woodward v. The Chicago & Nw. Ry. Co., 23 Wis. 400, 405-06 (1868). Claimants for the two types of actions might not be the same person. Lead op., ¶ 59. The two claims do not provide for a double recovery, but instead provide "recovery for a double wrong." Id., ¶ 54. Under common law, "stacking" these different types of claims has already been recognized by this court. See id., ¶ 69 n.53. In the absence of clear legislation to the contrary, I would join the lead opinion.3
*101¶ 153. However, the lead opinion's analysis ignores the impact of subsection (4)(b). Lead op., ¶¶ 91-93 (examining Wis. Stat. § 893.55(4)(b)). This case presents a question of statutory interpretation, which we review de novo. State v. Reed, 2005 WI 53, ¶ 13, 280 Wis. 2d 68, 695 N.W.2d 315. 'We begin with the statute's language because we assume that the legislature's intent is expressed in the words it used." Id. In addition, statutory language is interpreted in the context in which it is used, in relation to the language of surrounding or closely related statutes, and interpreted to avoid absurd or unreasonable results. State ex rel. Kalal v. Circuit Court for Dane County, 2004 WI 58, ¶ 46, 271 Wis. 2d 633, 681 N.W.2d 110. See also State v. Wachsmuth, 73 Wis. 2d 318, 326-30, 243 N.W.2d 410 (1976) (concluding that when two statutes are "in pari materia, the court must harmonize them if possible").
¶ 154. Subsection (4)(b) clearly stated that the total amount recoverable for all claims arising out of an occurrence of medical malpractice — regardless of whether the claim is for an injury, for wrongful death, or for both — is subject to the limit established in § 893.55(4)(d). The statute stated:
The total noneconomic damages recoverable for bodily injury or death, including any action or proceeding based on contribution or indemnification, may not exceed the limit under par. (d) for each occurrence on or after May 25, 1995, from all health care providers and all employees of health care providers acting within the scope of their employment and providing health care services who are found negligent and from the injured patients and families compensation fund.
§ 893.55(4)(b).4 Based on this language, I agree with *102Justice Roggensack and the Maurin majority that the legislature created an occurrence-based total global cap on the recovery of all noneconomic damages that arise from medical malpractice.5 Justice Roggensack's concurrence/dissent, ¶ 174; Maurin, 274 Wis. 2d 28, ¶ 44.
¶ 155. I do not agree with the Maurin court's conclusion that the words of the statute, "or death," "show that the legislature intended to provide a single recovery even if the medical malpractice resulted in wrongful death." Maurin, 274 Wis. 2d 28, ¶ 23.6 Nor do I agree with Justice Roggensack that the "stacking of caps for the recovery of noneconomic damages is precluded by statute." Justice Roggensack's concurrence/ dissent, ¶ 182. To read the statute in this fashion would read out of the statute the phrase, "including any action or proceeding based on contribution or indemnification[.]" Wis. Stat. § 893.55(4)(b) (emphasis added). It would also fail to take into account subsection (4) (d), which refers to "[t]he limit on total noneconomic dam*103ages for each occurrence under par. (b)[.]" Finally, it would fail to take into account that portion of subsection Q4)(b) with respect to "bodily injury or death." These subsections, when read together, indicate that multiple claims, whether for injury or death, arising out of the same occurrence of malpractice are governed by one total global cap. Nothing in the language of these statutes suggests that the legislature limited or eliminated the number of claims, parties, or types of actions that could be brought for medical malpractice within the total global cap.7 I interpret and apply the law as drafted by the legislature, as opposed to what it might mean based on our construction of what the legislature may have intended to do.8
¶ 156. Subsection (4)(f), which limits the recovery for medical malpractice that results in wrongful death,9 operates within the total amount recoverable for all *104malpractice claims arising out of the same occurrence of medical malpractice under subsection (4)(d).10 Together, subsections (4)(b), (4)(d), and (4)(f), create a "cap within a cap." Pursuant to subsection (4) (b), recovery for injuries caused by medical malpractice cannot exceed the limits established in subsection (4)(d), recovery for medical malpractice that results in wrongful death cannot exceed the limits established in subsection (4)(f), and together, the total recovery for medical malpractice injury and medical malpractice that results in wrongful death cannot exceed the limits established in subsection (4) (d). A plaintiff or different plaintiffs could bring both survivorship claims and wrongful death claims under the statute, as long as those claims did not exceed the total global cap under subsection (4)(d).11
*105¶ 157. In Ferdon, 284 Wis. 2d 573, ¶ 10, subsection (4)(d) was ruled unconstitutional.12 As a result, there now is no statutory limit on the total amount that Helen's estate or her husband could recover. However, the wrongful death limit, pursuant to subsection (4) (f), remains in effect.
¶ 158. Because the jury award for Helen's wrongful death did not exceed the $350,000 statutory limit on medical malpractice resulting in wrongful death, the jury award — $500,000 to Helen Bartholomew's estate for her pre-death pain and suffering, $350,000 to Robert Bartholomew for his pre-death loss of society and companionship, and $350,000 to Robert Bartholomew for his loss of society and companionship after Helen's death — was within the statutory limits.
¶ 159. For the foregoing reasons, I respectfully concur.

 All references to the Wisconsin Statutes are to the 2003-04 version unless otherwise noted.


 I do not reach the question of whether, when there are multiple claimants, claims, or awards, the Wisconsin Constitution prohibits reducing a medical malpractice award within an occurrence-based total global cap. See lead op., ¶ 43. Based on how I construe the plain meaning of the statutes in this case, and based on our decision last term in Ferdon v. Wisconsin Patients Comp. Fund, 2005 WI 125, 284 Wis. 2d 573, 701 N.W.2d 440, I see no reason to reach the other constitutional issues that Justice Crooks' concurrence would have us decide. Compare Justice Crooks' concurrence. See also State v. Manuel, 2005 WI 75, ¶ 25 n.4, 281 Wis. 2d 554, 697 N.W.2d 811 (citing Gross v. Hoffman, 227 Wis. 296, 300, 277 N.W. 663 (1938)) (only dispositive issues need be addressed). We do not normally decide constitutional questions if the case can be resolved on other grounds. State v. Hale, 2005 WI 7, ¶ 42, 277 Wis. 2d 593, 691 N.W.2d 637; Labor & Farm Party v. Elections Bd., 117 Wis. 2d 351, 354, 344 N.W.2d 177 (1984). I discern only that the legislature statutorily created an occurrence-based total global cap on the recovery of all noneconomic damages that arise from medical malpractice, and that cap has previously been ruled to be unconstitutional in Ferdon. Under Wis. Stat. § 655.017, "[t]he amount of noneconomic damages recoverable by a claimant ... is subject to the limits under s. 893.55(4)(d) and (f)."


 See Strenke v. Hogner, 2005 WI 25, ¶ 29, 279 Wis. 2d 52, 694 N.W.2d 296 ("Statutes in derogation of the common law are to be strictly construed."); Kranzush v. Badger State Mut. Cas. Co., 103 Wis. 2d 56, 74, 307 N.W.2d 256 (1981) ("Statutes are not to be construed as changing the common law unless the purpose to effect such change is clearly expressed therein. To have such effect the language (of the statute) must be clear, unambiguous and peremptory .... The legislative intent to change the common law must be expressed beyond any reasonable doubt." (citations and quotations omitted)).


 On March 22, 2006, this subsection was amended. 2005 Wis. Act 183, § 6.


 As indicated earlier, I do not reach the question of whether, when there are multiple claimants or multiple awards, the Wisconsin Constitution prohibits reducing a medical malpractice award within an occurrence-based total global cap. See supra, n.2.


 The decision in Maurin v. Hall, 2004 WI 100, 274 Wis. 2d 28, 682 N.W.2d 866, is "unsound in principle," as it contradicts the express language of the statute and ignores common law that has not been affected by the creation of Wis. Stat. § 893.55(4)(f). Johnson Controls, Inc. v. Employers Ins. of Wausau, 2003 WI 108, ¶¶ 98-99, 264 Wis. 2d 60, 665 N.W.2d 257 (citations omitted). As such, although I disagree with the lead opinion's rationale, I agree that Maurin's holding "that the wrongful death cap in Wis. Stat. § 895.04(4) is the single cap to be applied globally to all noneconomic damages when a victim of medical malpractice action dies should be overruled!)]" Lead op., ¶ 51.


 See Strenke, 279 Wis. 2d 52, ¶ 29. See also Justice Roggensack's concurrence/dissent, ¶ 184. To the extent that the creation of Wis. Stat. § 893.55(4)(f) does not expressly alter any common law, common law prevails.


 "Ours is 'a government of laws not men,' and 'it is simply incompatible with democratic government, or indeed, even with fair government, to have the meaning of a law determined by what the lawgiver meant, rather than by what the lawgiver promulgated. ... It is the law that governs, not the intent of the lawgiver .... Men may intend what they will; but it is only the laws that they enact which bind us.'" State ex rel. Kalal v. Circuit Court for Dane County, 2004 WI 58, ¶ 52, 271 Wis. 2d 633, 681 N.W.2d 110 (citing Antonin Scalia, A Matter of Interpretation 17 (Princeton University Press) (1997) (footnote omitted)).
Contrast Justice Crooks' concurrence, ¶ 136; Justice Roggensack's concurrence/dissent, ¶ 179.


 Under subsection (4)(f), recovery for medical malpractice that results in wrongful death is limited to the statutory limit *104for any other wrongful death claim, established under Wis. Stat. § 895.04(4). Wis. Stat. § 893.55(4X0.


 I agree with Justice Roggensack that the creation of subsection (4)(f) was intended to overrule this court's decision in Jelinek v. St. Paul Fire & Cas. Ins. Co., 182 Wis. 2d 1, 14, 512 N.W.2d 764 (1994). The Maurin majority, however, misinterprets the reason for the creation of subsection (4)(f). Maurin v. Hall, 2004 WI 100, ¶¶ 34-35, 274 Wis. 2d 28, 682 N.W.2d 866. In my view, subsection (4)(f) created the necessary link that would create a "cap within a cap" that was held to be absent in Jelinek, and made it clear that there was, indeed, a wrongful death cap in medical malpractice actions included within the total global cap.


 There is simply no basis under the statutes or common law that would require a plaintiff or different plaintiffs to "pick and choose" which cap is best for them, or for the circuit court to decide which cap should be applied. See Roggensack's concurrence/dissent, ¶¶ 197, 200.
I also note that were the court to follow the approach advocated by Justice Roggensack in her concurrence/dissent, *105whereby claimants must choose between the different caps on noneconomic damages, such a choice would implicate those constitutional concerns raised by Justice Crooks in his concurrence. Justice Crooks' concurrence, ¶ 132.


 This ruling resolves the concerns raised in the lead opinion about the absurdity of trying to fit the wrongful death cap for minor children post-1998 into the "total noneconomic damages cap" for medical malpractice as adjusted in this case. See lead opinion, ¶ 110 n.73.